UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 8 , 201 5 Date of Report (Date of earliest event reported) MESA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Commission File Number : 0-11740 COLORADO (State or other jurisdiction of incorporation) 84-0872291 (I.R.S. Employer Identification No.) 12, LAKEWOOD, COLORADO (Address of principal executive offices) 80228 (Zip Code) Registrant’s telephone number, including area code : (303) 987-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS In October 2015, Mesa Laboratories, Inc. (the “Company”) today announced the acquisition of certain assets and liabilities of six of its European distributors by the Company’s subsidiary, Mesa France SAS, located near Lyon, France. These acquisitions involved BIOLOGIK S.R.L. and VWR International PBI S.R.L., both of Italy; Cruinn Diagnostics Ltd., of Ireland; Mecolab AG, of Switzerland; Miclev Medical Products AB, of Sweden; and Tiselab S.L., of Spain. All of these companies were distributors of the Company’s biological indicator products. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: 99.1 Press release dated October 15, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: October 15, 2015 Mesa Laboratories, Inc. ( Registrant) /s/John J. Sullivan By: John J. Sullivan President and Chief Executive Officer
